DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 06/17/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  
Claims 12 and 14-16 are pending.
Claims 12 and 14 are amended.
Claims 1-11, 13, and 17-20 are canceled.
Claims 12 and 14-16 have been examined on the merits.   
The Examiner notes that a request for 3-month suspension of examination was filed along with the RCE request on 8/4/2022.  Now, this 3-month suspension period has ended. So, the application #16/132746 is ready for examination.  

Priority
This application, U.S. Application No. 16/132746, is a DIV of U.S. Application No. 13/704814 filed on 03/07/2013, now abandoned, which is a 371 of PCT/JP2011/063922 filed on 06/17/2011.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to JP 2010-138793 filed on 06/17/2010 and JP 2010-154206 filed on 07/06/2010.

Rejections - Withdrawn
The rejections of Claims 12, 13, and 15-17 under 35 U.S.C. 103(a) over Ozaki et al. alone or in combination with Seinosuke and Tarabasz-Szymariska et al. are withdrawn due to the amendment to and cancellation of the claims as well as Examiner’s reconsideration. 

Claim Rejections - 35 USC § 112, First Paragraph 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing the particulate composition by culturing the mutant strain MA446 of Aureobasidium pullulans S-2 in a culture medium containing a saccharide mixture, does not reasonably provide enablement for a method for producing the particulate composition by culturing any other mutants of A. pullulans S-2 in the culture medium.  
The invention employs any mutant strain of Aureobasidium pullulans S-2 strain, which has the property of yielding pullulan and concomitant saccharides, respectively, not lower than 65% and not higher than 3% to an initial amount of carbon source in a medium. Since the mutant strains employed are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  Thus far, only a single mutant strain, i.e. mutant strain MA446 recited in claim 14, has been deposited under the Budapest Treaty and will be available to the public under the conditions specified in 37 CFR 1.808.  However, there is no indication in the specification as to public availability of all other mutant strains employed by Claims 12 and 15-16. 
In the 06/17/2022 response (pages 8-9), Applicant admits that the mutant strain MA446 is just an example of the microorganisms having the claimed property, the mutant strain recited in the claims is not limited to the MA446, and any mutant strain having the claimed property is useable in the claimed process; and in page 9 of the response, Applicant argues that “one of ordinary skill in the art would reasonably expect to be able to obtain other suitable mutants that may be used in the claimed process without undue experimentation in view of the guidance in the present specification, including the present specification providing a method for obtaining such mutants (see page 21, line 13 to page 22, line 1)” . Examiner disagrees with Applicant on that other suitable mutants can be obtained without undue experimentation by using the disclosed method for the following reasons.
It is noted that the specification (pages 21-22) discloses only a time-consuming process by screening each S-2 mutant constructed by random mutagenesis to find a mutant suitable for the claimed invention. There is a working example (i.e. Experiment 1) in the specification (pages 34-36), which is a manually-screening process, specifically comprising: constructing a pool of S-2 mutants by randomly mutagenizing the genome of the S-2 strain through UV irradiation; screening each of the S-2 mutants through a time-consuming multiple-procedure process, including: culturing each S-2 mutant in a culture medium for three days, then obtaining culture supernatants from the culture, diluting the supernatants and adding methanol to diluted supernatants to make a 75% aqueous methanol solution to precipitate pullulan, then obtaining a supernatant from this solution by centrifugation, followed by dilution with water by 400-times, then using the resulting solution as a test solution for assaying concomitant saccharides, which comprises using a glucose solution as standard and water as blank control, and subjecting each test solution to a color reaction by a method in the prior art called as “the anthrone-sulfuric acid method”, followed by measuring absorbance of colored solution by spectrophotometer and determining concentrations of concomitant saccharides of each supernatant based on a specific equation; further diluting the dilute of the supernatant with water by 100-times and using it as a test solution in an additional assaying for measuring concentrations of total saccharides, which are again involved with subjecting each test solution to a color reaction according to the anthrone-sulfuric acid method, measuring absorbance of colored solution by spectrophotometer and determining concentrations of total saccharides of each supernatant based on a specific equation; and finally determining concentrations of pullulan based on a different equation. In addition, the Experiment 1 requires performing parallel assays on the culture medium prior to cell inoculation for determining concentrations of carbon sources, followed by determining respectively yields and concentrations of concomitant saccharides and pullulan against saccharides or against the concentration of the carbon sources based on different equations. Overall, the screening process disclosed in the specification requires manually screening each individual S-2 mutant in the pool to find out whether any screened mutant is suitable for the claimed invention, which is extremely time-consuming and labor-intense; and the instant specification failed to provide a simple and efficient method for quickly selecting and identifying S-2 mutants having the claimed property of yielding pullulan and concomitant saccharides at respective levels of not lower than 65% and not higher than 3% to an initial amount of carbon sources. Furthermore, there is no teaching or suggestion in the prior art for any A. pullulans mutant strain having the claimed property or for a simple and efficient method for quickly selecting and identifying S-2 mutants having the claimed property to be used in the claimed invention. Moreover, the S-2 mutants have unpredictable genomic structures and their genotype features are greatly varied with each other because all the S-2 mutants are generated by randomly mutagenizing the whole genome of the S-2 strain. Accordingly, the single mutant strain MA446 cannot represent all other mutants having the claimed property and it would not enable the entire scope of the claimed invention (note: the 4 other mutants in Table 1 are not readily available to the public). Therefore, one of skill in the art would have to practice undue experimentation by using the method disclosed in the specification to screen a huge number of S-2 mutants so as to identify all other suitable S-2 mutants having the claimed property, encompassed by the broadly claimed term “a mutant of Aureobasidium pullulans S-2 strain …” recited in Claim 12 and to use them in the claimed invention.  
Therefore, Claims 12 and 15-16 are not enabled because all the A. pullulans S-2 mutants having the claimed property, other than the mutant strain MA446, are not readily available to the public, and due to the lack of information and guidance with regard how to obtain these A. pullulans S-2 mutants to be used in the claimed invention without undue experimentation. Thus, neither the specification nor the prior art enable the entire scope of the claimed invention.

 Claims 12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method for producing a particulate composition consisting of pullulan and concomitant saccharides, comprising a step of culturing a mutant of Aureobasidium pullulans S-2 strain in a culture medium containing a saccharide mixture, wherein the mutant of the S-2 strain has the property of yielding pullulan and concomitant saccharides at respective levels of not lower than 65% and not higher than 3% to an initial amount of carbon sources.  It is noted that the structure of the claimed mutant of A. pullulans S-2 strain is not defined in the claims. The recited “a mutant of Aureobasidium pullulans S-2 strain” in Claim 12 is a broadly claimed term, which encompasses any mutant having the claimed property of yielding pullulan and concomitant saccharides at respective levels of not lower than 65% and not higher than 3% to an initial amount of carbon sources. As such, the claims relate to all the mutants of Aureobasidium pullans, which have the property of yielding pullulan at a level of ≥65% and concomitant saccharides at a level of ≤3%. However, the specification (table 1) discloses only the mutant strain MA446 (recited in claim 14) along with other four S-2 mutants having the claimed property, which are obtained by screening a pool of S-2 mutants generated by randomly mutagenizing the whole genome of the S-2 strain.  These S-2 mutants are highly diversified on their genomes and have unpredictable genomic structures because their genomes are randomly mutagenized.  However, the instant specification failed to disclose genotypes of these five mutants or information about specific mutations present in the mutants. There is no factual evidence in the specification to support that the five randomly mutagenized mutants are a sufficient number of possible variants, which can represent all or any mutants of A. pullans S-2 strain employed in the claimed invention.
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, Appellant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “without such disclosure, the claimed methods cannot be said to have been described.”).

Without additional information, the skilled artisan cannot envision which A. pullulans mutant strain is a strain having the claimed property of yielding pullulan at a level of ≥65% and concomitant saccharides at a level of ≤3%. Adequate written description requires more than a mere statement that an A. pullulans S-2 mutant strain is part of the invention.  
Therefore, the full breadth of “a mutant of Aureobasidium pullulans S-2 strain … has the property of yielding said pullulan and said concomitant saccharides … not lower than 65% and not higher than 3% …” encompassed by the claims do not meet the written description provision of 35 USC 112, first paragraph.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments about the rejections of Claims 12-13 and 15-17 under 35 U. S. C. 103(a) over Ozaki et al. alone, or alternatively in combination with Seinosuke and Tarabasz-Szymariska et al. in the response filed on 06/17/2022 (throughout pages 5-19) have been fully considered but they are moot because the rejections have been withdrawn. 
Applicant's arguments about obtaining suitable mutants to be used in the claimed invention in the 06/17/2022 response (pages 8 and 9) have been fully considered but they are not persuasive for the reasons indicated above (see pages 5-8 of this action).

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/Qing Xu/

Patent Examiner
Art Unit 1653